                   MEMO ENDORSED
                                                                                    May 4, 2021
VIA ECF
                                       Applications GRANTED. The May 11, 2021 ICMC is hereby
The Honorable Ona T. Wang
                                       adjourned to July 13, 2021 at 3:00 pm. See ECF 6 for instructions.
United States Magistrate Judge         SO ORDERED.
United States District Court
Southern District of New York          /s/ Ona T. Wang May 7, 2021
Daniel Patrick Moynihan                U.S.M.J.
United States Courthouse
500 Pearl Street
New York, NY 10007

                      Re:    Graciano v. Furmo LLC,
                             Case No.: 1:21-cv-1824-JPO-OTW
Dear Judge Wang,

        The undersigned represents Sandy Graciano, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Defendant, Furmo LLC,
(“Defendant”). The undersigned respectfully requests that the Initial Conference scheduled for
May 11, 2021, at 11:00 AM (Dkt. 6) be adjourned for 60 days because the Defendant was
recently served (Dkt. 7) and Counsel for the Defendant has not yet answered or appeared in this
Action. This request will grant ample time for the Defendant to retain counsel and for
Defendant’s Counsel to appear and discuss a possible resolution with Plaintiff’s Counsel. This is
the Plaintiff’s first request for an adjournment.

                                                                         Respectfully submitted,

                                                                  GOTTLIEB & ASSOCIATES

                                                                    /s/Michael A. LaBollita, Esq.
                                                                       Michael A. LaBollita, Esq.
